            Case 1:20-cv-01580-RCL Document 64 Filed 01/28/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )    Civil Action No. 20-1580 (RCL)
                                           )
JOHN R. BOLTON                             )
                                           )
                  Defendant,               )
                                           )

        PLAINTIFF’S CONSENT MOTION FOR AN ENLARGEMENT OF TIME

       Plaintiff, the United States of America, respectfully requests that the Court enlarge the

commencement of the current discovery deadlines in this matter by 30 days, to March 3, 2021.

See ECF No. 60. Plaintiff has conferred with Defendant on the substance of this motion pursuant

to Local Civil Rule 7(m), and Defendant consents to the relief sought.

       As grounds for the relief requested, Plaintiff states as follows:

       1.       This matter arises from a dispute between the parties over Defendant’s

compliance with contracts he signed regarding the protection of classified information obtained

during his service as the Assistant to the President for National Security Affairs.

       2.       On January 14, 2021, the Court granted, in part, Defendant’s Civil Rule 56(d)

motion, and entered an order setting a schedule for phased discovery of Plaintiff in support of

Defendant’s “unclean hands” defense. The Court ordered that, by February 1, 2021, both parties

shall make Rule 26(a)(1) initial disclosures to each other and Defendant shall provide a phased

discovery plan to Plaintiff. ECF No. 60, at 2.

       3.       On January 20, 2021, new leadership assumed responsibility for this litigation.

To afford these officials sufficient time to become familiar with the issues in this case, the
            Case 1:20-cv-01580-RCL Document 64 Filed 01/28/21 Page 2 of 2




United States requests an enlargement of the commencement of the discovery deadlines currently

indicated in the Court’s discovery schedule by 30 days, to March 3, 2021.

                                               ***

       Accordingly, Plaintiff respectfully requests that the Court grant its consent motion for an

enlargement of the commencement of the current discovery deadlines. A proposed order is

attached.

Dated: January 28, 2021                             Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    MICHAEL R. SHERWIN
                                                    Acting United States Attorney

                                                    ALEXANDER K. HAAS
                                                    Director, Federal Programs Branch

                                                    _______/s/Joshua E. Gardner____________
                                                    JOSHUA E. GARDNER
                                                    Special Counsel
                                                    Federal Programs Branch

                                                           /s/ Brian P. Hudak
                                                     Brian P. Hudak
                                                     Assistant United States Attorney
                                                     555 Fourth Street N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-2549

                                                     Michael Gerardi
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW, Room 11514
                                                     Washington, D.C. 20005
                                                     Tel: (202) 616-0680
                                                     E-mail: michael.j.gerardi@usdoj.gov

                                                     Counsel for Plaintiff




                                                2
        Case 1:20-cv-01580-RCL Document 64-1 Filed 01/28/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )    Civil Action No. 20-1580 (RCL)
                                           )
JOHN R. BOLTON                             )
                                           )
                  Defendant,               )
                                           )

                                     [PROPOSED] ORDER
       UPON CONSIDERATION of Plaintiff’s Consent Motion for an Enlargement of Time, it

is hereby

       ORDERED that Plaintiff’s motion is GRANTED; and it is further

       ORDERED that the parties shall have through and including March 3, 2021, to make

initial fact disclosures and that Defendant shall provide a phased discovery plan to Plaintiff on or

before March 3, 2021.



SO ORDERED.


Dated: ____________________, 2021                            ______________________________
                                                             ROYCE C. LAMBERTH
                                                             United States District Judge




                                                 1
